UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2442


JOHN S. SAMUELS,

                    Plaintiff - Appellant,

             v.

TRAVIS L. NUTTER, Lieutenant for the Caroline County Sheriff’s Office, in his
Individual and Official Capacity,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:15-cv-00665-REP)


Submitted: June 7, 2018                                           Decided: June 15, 2018


Before WYNN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Samuels, Appellant Pro Se. Alexander Francuzenko, COOK CRAIG &
FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John S. Samuels appeals the district court’s order denying his motion to vacate the

parties’ settlement agreement and release, and dismissing his civil action with prejudice.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Samuels v. Nutter, No. 3:15-cv-00665-REP (E.D.

Va. Nov. 21, 2017).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                            2